Citation Nr: 0841159	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from March 1960 to December 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim for service connection.


FINDING OF FACT

Bilateral tinnitus is causally or etiologically related to 
service.


CONCLUSION OF LAW

Bilateral tinnitus was due to or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for Bilateral Tinnitus

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The veteran is claiming entitlement to service connection for 
bilateral tinnitus.  He asserts he was exposed to acoustic 
trauma while on active duty as a jet engine mechanic.  The 
veteran's DD-214 confirms his specialty was a jet engine 
mechanic.  The veteran states his tinnitus began during 
military service.

The veteran was afforded a VA examination in July 2005.  
Constant, bilateral tinnitus was noted to be present with an 
onset during military service.  Military noise exposure was 
described to be exposure to aircraft engine noise.  The 
examiner stated that the veteran's service records support 
military noise exposure history; however, the service medical 
records did not document any tinnitus.  Therefore, the 
examiner opined it was not as likely as not that tinnitus 
resulted from acoustic trauma during military service.

The Board notes that the veteran's November 1964 separation 
examination is silent for tinnitus and that tinnitus was not 
claimed for a number of years after service.  However, the 
veteran is competent to describe his experience of ringing in 
the ears during service and after service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  The Board has no 
basis to question the veteran's credibility.  The veteran has 
described chronic ringing in his ears since active service.  
Such ringing has been diagnosed as tinnitus by a VA examiner. 

In view of the totality of the evidence, including the 
veteran's credible accounts of noise exposure during service 
and his assertion of experiencing ringing in his ears during 
and after service, the Board finds that the evidence is at 
least in equipoise as to whether the veteran's current 
bilateral tinnitus is etiologically related to his military 
noise exposure and active service in general.  Upon 
resolution of every reasonable doubt in the veteran's favor, 
the Board concludes that service connection is warranted for 
bilateral tinnitus.  


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


